DETAILED CORRESPONDENCE
Acknowledgements
This Office action is in response to Applicants' filing, on 18 November 2020, of a Request for Continued Examination. 
Claims 1-7, and 9-31 are pending ("Pending Claims"). 
Claims 1-7, and 9-18 are examined ("Examined Claims").

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ahsan A. Shaikh (USPTO Reg. No. 61,109) on Feb. 1, 2021.
The application has been amended as follows: 
Claims 19-31 (Cancelled)

Response to Amendment
This Office Action is in response to Applicant’s filing, on 18 November 2020, of a Request for Continued Examination.  Amendments to claims 1 have been entered and have been carefully considered. Claims 19-31 are withdrawn. Claims 1-7, and 9-18 are pending and are considered below.

Claim Rejections - 35 USC § 103
Applicant argues that with regards to the rejection of independent claim 1, under 35 USC § 103 as being unpatentable over Freer US 2006/0064350 in view of Dimitri US 5,521,597, and further in view of Roberts US 2005/0216337 the cited references do not teach or suggest the newly added features of “removing a personal information datum from the string of characters of the advertising item to protect a client privacy” and of “delivering, to the portable device, the advertising item when the advertising item is not yet delivered based on a client profile obtained with the additional client information to avoid repeated advertising to the client.” The other claims currently under consideration in the application are dependent from their respective independent claims discussed above and therefore are believed to be allowable for at least similar reasons.
Applicant’s amendments have been entered and the argument with respect to independent claim 1 is persuasive. The rejection of claims 1-7, and 9-18 under 35 USC §103 has been withdrawn.

Allowable Subject Matter
Claims 1-7, and 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
 35 USC 101
The Office finds that Applicant’s independent claim 1 complies with 35 U.S.C. 101 in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Claim 1 is directed to a method, which would pass Step 1 of the two-step analysis for 101 eligibility.
Further, under Step 2A of the analysis the Office did not find that the claims recited an abstract idea, law of nature, or natural phenomenon. The claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claims do not recite a mental process because the claims, under its broadest reasonable interpretation, do not cover performance in the mind but for the 
35 USC 103
With regard to independent claims 1, the cited prior art of record, Freer (2006/0064350), Dimitri 5,521,597), Roberts (2005/0216337) and Robotham (2002/0015042) do not teach at least, individually or in combination, all of the limitations of independent claim 1. The Office is unaware of any references that teach, individually or without an unreasonable combination of references, the method comprising the following elements:
removing a personal information datum from the string of characters of the advertising item to protect a client privacy;
identifying, for deletion from the portable device, a used and expired advertising item; sending the used and expired advertising item to the portable device for display at the portable device; sending a command to the portable device to delete the used and expired advertising item from the portable device;
delivering, to the portable device, the advertising item when the advertising item is not yet delivered based on a client profile obtained with the additional client information to avoid repeated advertising to the client.

These distinct features render the claims allowable. Dependent claims 2-7 and 9-18 are also allowable based on a rationale similar to the independent claim from which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450.  The examiner can normally be reached on Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        

January 30, 2021